PER CURIAM.
Danny Dale Judd appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. The only claim that merits discussion concerns Judd’s allegation that he is entitled to credit pursuant to State v. Green, 547 So.2d 925 (Fla.1989). The trial court’s order failed to address this issue. If this allegation is true, Judd may be entitled to relief.
Accordingly, we reverse. On remand, should the trial court again deny the motion, then it must attach portions of the record that refute Judd’s claim. See Clingenpeel v. State, 610 So.2d 75 (Fla. 2d DCA 1992).
Reversed and remanded.
SCHOONOVER, A.C.J., and BLUE and WHATLEY, JJ., concur.